Citation Nr: 1000922	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-25 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk
INTRODUCTION

The Veteran served on active duty from March 1970 to January 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  As such, the Board has 
recharacterized the Veteran's claim on appeal to more 
accurately reflect the Court's holding in Clemons.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2009); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

Service personnel records show that the Veteran served as a 
food service specialist (cook) in two different units during 
his Vietnam tour.  From September to November 1970, he served 
in the 25th Infantry Division (2d Battalion, 14th Infantry); 
and, from November 1970 until he left Vietnam (in 
approximately August 1971), he served in the 378th 
Maintenance Company.

In this case, the Veteran's alleged stressful events in 
service include: witnessing the death of his best friend in 
service, J.B.H. or, alternatively, learning of J.B.H.'s 
death; his unit's exposure to rocket and mortar fire; his 
repeated assignments on ambush patrol; and his presence in 
Vietnam that caused his anxiety (he constantly felt as though 
he were "[j]ust waiting to die").

The record includes a casualty report showing that, in April 
1971, J.B.H. died in combat from small arms fire in the 
province of Hua Nghia, South Vietnam.  The Veteran's 
personnel records indicate that at the time of J.B.H.'s 
death, the Veteran was assigned to the 378th Maintenance 
Company.  In the January 2009 supplemental statement of the 
case (SSOC), the RO noted that the Vietnam Order of Battle 
shows that the 378th Maintenance Company was typically 
stationed at Long Binh, South Vietnam, although it is unclear 
if the Veteran personally witnessed the death of J.B.H.

The Veteran also contends, however, that his unit was 
subjected to rocket and mortar attacks.  The RO has not made 
an effort to verify this alleged stressful event with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
Thus, on remand, a summary of the Veteran's stressor 
statements should be sent in a report to the JSRRC for 
verification of his alleged stressful events.

The next question presented is whether a stressor such as 
reported by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed. (1994) (DSM-IV).  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In private medical records, 
dated from 2005 to 2007, Dr. C.G.H., a PTSD therapist, 
diagnosed the Veteran with PTSD related to combat; and, a May 
2005 VA medical record includes diagnoses of mild PTSD and 
possible depression, not otherwise specified. However, 
neither examiner attributed the Veteran's PTSD to a verified 
stressor and both examiners seemed to attribute his PTSD to 
his Vietnam experience generally.  Here, the record does not 
indicate that a PTSD diagnosis has been made pursuant to DSM-
IV on the basis of a verified history of the Veteran's in-
service stressors.  See, e.g., West v. Brown, 7 Vet. App. 70, 
77-78 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
psychiatric/mental health treatment for 
the period from May 2005 to the present, 
and any additional private medical records 
identified by him for the period from July 
2007 to the present.  If any records are 
unavailable, a note to that effect should 
be placed in the file and the Veteran 
should be so notified in writing.

2.  The RO/AMC should contact the Veteran 
and request that he provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service stressors.  
The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The Veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the Veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

3.  The RO/AMC should review the entire 
claims file, including the Veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  If new information 
regarding stressful events is submitted, a 
summary of new information regarding the 
Veteran's claimed stressors, and all 
associated documents, should be sent to 
the JSRRC. The JSRRC should be requested 
to provide any information that might 
corroborate the Veteran's alleged 
stressors including (a) that the Veteran's 
respective units were subjected to hostile 
fire between September 1970 and August 
1971; or (b) that his unit(s) was (were) 
assigned to combat-related missions or 
other high-risk duties, such as "ambush 
patrol".  Copies of all unit histories 
should be obtained.  

To the extent feasible, the JSRRC should 
be requested to identify the location (the 
city and province, if possible) of the 
Veteran's unit (the 378th Maintenance 
Company) on April 24, 1971.  

In any event, and whether or not new 
information from the Veteran is received, 
the RO should also request that the JSRRC 
or National Personnel Records Center 
(NPRC), as appropriate, provide any unit 
action, operational reports, and unit 
status reports for the Veteran's unit from 
September to November 1970 (when he was 
assigned to the 25th Infantry Division, 2nd 
Battalion, 14th Infantry); from November 
1970 to August 1971 (when he was assigned 
to the 378th Maintenance Company), and, 
from any other period(s) specified by the 
Veteran regarding to his alleged 
stressors.  If the RO/AMC is unable to 
further corroborate a stressor, the RO/AMC 
must inform the Veteran and his 
representative of the results of the 
requests for information about the 
stressors.

4.  The RO/AMC should schedule the Veteran 
for a VA examination, to be conducted by a 
VA psychiatrist experienced in evaluating 
posttraumatic stress disorders, for the 
purpose of determining the etiology of any 
diagnosed psychiatric disorder(s) that are 
present.  All indicated tests and studies 
must be performed and all clinical 
findings should be reported in detail.  
The claims file should be available for 
review prior to any opinion(s) being 
entered.

a.  The examiner should be advised that 
the Veteran maintains that his alleged 
stressful service-related events 
include: his witnessing the death of 
J.B.H.-his best friend in service or, 
alternatively, his learning of J.B.H.'s 
death; his exposure to rocket and 
mortar fire; his assignments, on four 
or five occasions, to ambush patrol; 
and his presence in Vietnam that led to 
his constant anxiety.

b.  The examiner should elicit as much 
detail as possible from the Veteran as 
to such claimed stressors, e.g., 
locations, dates, and identities of 
individuals involved.  Then, pending 
verification of the Veteran's exposure 
thereto, the examiner should consider 
the Veteran's claimed in-service 
stressors for the purpose of 
determining whether any or all of them 
were severe enough to have caused his 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service 
stressor(s).  The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in 
DSM-IV.

c.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis.

d.  If the Veteran is found to have a 
psychiatric diagnosis other than PTSD, 
the examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any such diagnosed 
psychiatric disorder was caused by 
military service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

e.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  In rendering an opinion, 
the VA examiner is requested to address 
the opinions rendered by Dr. C. G. 
Hankins, a PTSD therapist, in July 2007 
(diagnosing chronic combat connected 
PTSD); and a VA mental health provider 
in May 2005 (diagnosing mild PTSD and 
possible depression).  The claims file 
should be made available to the 
examiner for review in conjunction with 
the examination, for a proper 
understanding of the Veteran's medical 
history.  The examination report is to 
reflect if the examiner reviewed the 
Veteran's medical records.

NOTE: The term "at least as likely 
as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it.

5. Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for an acquired psychiatric disorder to 
include PTSD.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.   Thereafter, the case should be 
returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

